 1   Cyrus Safa
     Nevada Bar No: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail rohlfing.office@rohlfinglaw.com
 5
     Gerald M. Welt
 6   Attorney at Law: 1575
     411 E Bonneville Ave Suite #505
 7   Las Vegas, NV 89101
     Tel.: (702)382-2030
 8   Fax: (702)684-5157
     E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
 9
     Attorneys for Plaintiff
10   ERIC LOUIS HART
11
12
13                        UNITED STATES DISTRICT COURT
14                               DISTRICT OF NEVADA
15
16   ERIC LOUIS HART                          ) Case No.: 3:19-cv-00138-LRH-WGC
                                              )
17                Plaintiff,                  ) ORDER EXTENDING BRIEFING
     v.                                       ) SCHEDULE
18                                            )
     Andrew Saul,                             )
19   Commissioner of Social Security          )
                                              )
20                                            )
                  Defendant.                  )
21                                            )
22
           Based upon the stipulation of the parties, and for cause shown,
23
           IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to
24
     and include October 10, 2019, in which to file Plaintiff’s motion for reversal
25
26
27
                                              -1-
28
 1   and/or remand; and that all other deadlines set forth in the April 9, 2019 Case
 2   Management Order shall be extended accordingly. IT IS SO ORDERED.

 3   DATE : October 7, 2019.
                                     _______________________________
 4                                   THE HONORABLE WILLIAM G. COBB
                                     UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -2-
28
 1   Respectfully submitted,
 2   LAW OFFICES OF Lawrence D. Rohlfing
 3
           /s/Cyrus Safa
 4
     BY: _________________________
 5      Cyrus Safa
        Attorney for plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                     -3-
28
